DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
2.	The examiner is satisfied that the prior art has been fully developed and claims 1-23 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-23 filed on 11/27/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features  of a controller configured to derive based on one or more measurement samples of current or voltage an instantaneous estimates for parameters characterizing one or more of a speed and a position of the electric motor according to an optimization process that is based on a cost function defined for the one or more measurement samples; and apply a filtering operation to the derived instantaneous estimates to generate refined filtered values of the speed and position for the electric motor, wherein the controller configured to apply the filtering operation is configured to perform one or more of: compute the filtered values of the speed and position for the electric motor using the derived instantaneous estimates in response to a determination that a computed convexity of the cost function around the derived instantaneous estimates is greater than or equal to a convexity threshold value, or apply a least-
The closet references to the present invention are believed to be as follows: Al-Hokayem et al. (US 9831760 B2.) Al-Hokayem discloses a method for controlling a converter comprising the steps of: receiving a reference flux for the electrical converter; determining output signals (y) comprising currents and/or voltages measured in the filter; determining an estimated flux from the output signals (y); determining a corrective flux from the output signals (y) based on a mathematical model of the filter and a quadratic cost function; determining control input signals (u) for the electrical converter based on a sum of the estimated flux and the corrective flux; controlling the converter with the control input signals (u); and algorithmic filtering of at least one of the output signals (y) by applying a signal filter to the at least one output signal, which is designed for amplifying the at least one output signal at a resonance frequency of the filter, whereby the corrective flux is determined from the filtered output signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846